 
 
I 
111th CONGRESS 1st Session 
H. R. 2055 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2009 
Mr. Thompson of California (for himself, Mr. Dicks, Mr. Simpson, Mr. George Miller of California, Mrs. Capps, Mr. Inslee, Mr. Blumenauer, and Mrs. Tauscher) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To establish a Salmon Stronghold Partnership program to protect wild Pacific salmon, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Pacific Salmon Stronghold Conservation Act of 2009. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings; purposes. 
Sec. 3. Definitions. 
Sec. 4. Salmon Stronghold Partnership. 
Sec. 5. Information and assessment. 
Sec. 6. Salmon stronghold watershed grants and technical assistance program. 
Sec. 7. Interagency cooperation. 
Sec. 8. International cooperation. 
Sec. 9. Conditions relating to salmon stronghold conservation projects. 
Sec. 10. Administrative provisions. 
Sec. 11. Acquisition of real property interests. 
Sec. 12. Limitations. 
Sec. 13. Reports to Congress. 
Sec. 14. Authorization of appropriations.  
2.Findings; purposes 
(a)FindingsCongress makes the following findings: 
(1)Several species of salmon native to the rivers of the United States are highly migratory, interacting with salmon originating from Canada, Japan, Russia, and South Korea and spending portions of their life history outside of the territorial waters of the United States. Recognition of the migratory and transboundary nature of salmon species has led countries of the North Pacific to seek enhanced coordination and cooperation through multilateral and bilateral agreements. 
(2)Salmon are a keystone species, sustaining more than 180 other species in freshwater and marine ecosystems. They are also an indicator of ecosystem health and potential impacts of climate change. 
(3)Salmon are a central part of the culture, economy, and environment of Western North America. 
(4)Economic activities relating to salmon generate billions of dollars of economic activity and provide thousands of jobs. 
(5)During the anticipated future rapid environmental change, maintaining key ecosystem processes and functions, population abundance, and genetic integrity will be vital to ensuring the health and long-term viability of salmon populations. 
(6)Salmon strongholds provide critical production zones for commercial, recreational, and subsistence fisheries. 
(7)Taking into consideration the frequency with which fisheries have collapsed before the enactment of this Act, use of scientific research to correctly identify and conserve core centers of abundance, productivity, and diversity is vital to sustain salmon populations and fisheries in the future. 
(8)Measures being undertaken as of the date of the enactment of this Act to recover threatened or endangered salmon stocks, such as Federal, State, and local programs to restore habitat, are vital. These measures will be complemented and enhanced by identifying and sustaining core centers of abundance, productivity, and diversity in the healthiest remaining salmon ecosystems throughout the range of salmon species. 
(9)The effects of climate change are affecting salmon habitat at all life history stages, and future habitat conservation must consider climate change projections to safeguard natural systems under future climate conditions. 
(10)Greater coordination between public and private entities can assist salmon strongholds by marshaling and focusing resources on scientifically supported, high priority conservation actions. 
(b)PurposesThe purposes of this Act are— 
(1)to expand Federal support and resources for the protection and restoration of the healthiest remaining salmon strongholds in North America to sustain core centers of salmon abundance, productivity, and diversity in order to ensure the long-term viability of salmon populations— 
(A)in the States of California, Idaho, Oregon, and Washington, by focusing resources on cooperative, incentive-based efforts to conserve the roughly 20 percent of salmon habitat that supports approximately two-thirds of salmon abundance; and 
(B)in the State of Alaska, a regional stronghold that produces more than one-third of all salmon, by increasing resources available to public and private organizations working cooperatively to conserve regional core centers of salmon abundance and diversity; 
(2)to maintain and enhance economic benefits related to fishing or associated with healthy salmon stronghold habitats, or both, including flood protection, recreation, water quantity and quality, carbon sequestration, climate change mitigation and adaptation, and other ecosystem services; and 
(3)to complement and add to existing Federal, State, and local salmon recovery efforts by using sound science to identify and sustain core centers of salmon abundance, productivity, and diversity in the healthiest remaining salmon ecosystems throughout their range. 
3.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Assistant Administrator for the National Marine Fisheries Service of the National Oceanic and Atmospheric Administration. 
(2)BoardThe term Board means the Salmon Stronghold Partnership Board established under section 4(a)(3). 
(3)CharterThe term Charter means the charter of the Board developed under section 4(g). 
(4)DirectorThe term Director means the Director of the United States Fish and Wildlife Service. 
(5)Ecosystem servicesThe term ecosystem services means an ecological benefit generated from a healthy, functioning ecosystem, including clean water, pollutant filtration, regulation of river flow, prevention of soil erosion, regulation of climate, and fish production. 
(6)ProgramExcept as otherwise provided, the term program means the salmon stronghold watershed grants and technical assistance program established under section 6(a). 
(7)SalmonThe term salmon means any of the wild anadromous Oncorhynchus species that occur in the Western United States, including— 
(A)chum salmon (Oncorhynchus keta); 
(B)pink salmon (Oncorhynchus gorbuscha); 
(C)sockeye salmon (Oncorhynchus nerka); 
(D)chinook salmon (Oncorhynchus tshawytscha); 
(E)coho salmon (Oncorhynchus kisutch); and 
(F)steelhead trout (Oncorhynchus mykiss). 
(8)Salmon strongholdThe term salmon stronghold means any area that meets biological criteria for abundance, productivity, diversity (life history and run timing), habitat quality, or other biological attributes important to sustaining viable populations of salmon throughout their range, as defined by the Board. 
(9)Salmon stronghold partnershipThe term Salmon Stronghold Partnership means the Salmon Stronghold Partnership established under section 4(a)(1). 
(10)SecretaryExcept as otherwise provided, the term Secretary means the Secretary of Commerce. 
4.Salmon Stronghold Partnership 
(a)In General 
(1)EstablishmentThe Secretary shall establish a Salmon Stronghold Partnership that is a cooperative, incentive-based, public-private partnership among appropriate Federal, State, tribal, and local governments, private landowners, and nongovernmental organizations working across political boundaries, government jurisdictions, and land ownerships to identify and conserve salmon strongholds. 
(2)MembershipTo the extent possible, the membership of the Salmon Stronghold Partnership shall include each entity described under subsection (b). 
(3)LeadershipThe Salmon Stronghold Partnership shall be managed by the Salmon Stronghold Partnership Board established under subsection (b). 
(b)Salmon Stronghold Partnership Board 
(1)In generalThe Secretary shall establish the Salmon Stronghold Partnership Board for purposes of this Act. 
(2)MembershipThe Board shall consist of individuals with strong scientific or technical credentials and expertise, appointed as follows: 
(A)One representative from each of— 
(i)the National Marine Fisheries Service, appointed by the Administrator; 
(ii)the United States Fish and Wildlife Service, appointed by the Director; 
(iii)the Forest Service, appointed by the Chief of the Forest Service; 
(iv)the Environmental Protection Agency, appointed by the Administrator of such agency; 
(v)the Bonneville Power Administration, appointed by the Administrator of such administration; 
(vi)the Bureau of Land Management, appointed by the Director of such bureau; and 
(vii)the Northwest Power and Conservation Council, appointed by such council. 
(B)One representative from the natural resources staff of the office of the Governor or of an appropriate natural resource agency of a State, appointed by the Governor of that State, from each of the States of— 
(i)Alaska; 
(ii)California; 
(iii)Idaho; 
(iv)Oregon; and 
(v)Washington. 
(C)Not less than 3 and not more than 5 representatives from Indian tribes or tribal commissions selected by the Board and located within the range of salmon, as appointed by such Indian tribes or tribal commissions. 
(D)One representative from each of 3 nongovernmental organizations with salmon conservation and management expertise, as selected by the Board. 
(E)One national or regional representative from an association of counties, as selected by the Board. 
(F)Representatives of any other entities with significant resources regionally dedicated to the protection of salmon ecosystems that the Board determines are appropriate, as selected by the Board. 
(3)Failure to appointIf a representative described in subparagraph (B), (C), (D), (E), or (F) of paragraph (1) is not appointed to the Board or fails to otherwise participate in the Board, the Board shall carry out its functions until the representative is appointed or joins in such participation. 
(c)Meetings 
(1)FrequencyNot less frequently than 3 times each year, the Board shall meet to provide opportunities for input from a broader set of stakeholders. 
(2)NoticePrior to each meeting the Board shall give timely notice of the meeting to the public, and to each county or tribal government with jurisdiction over all or part of a salmon stronghold identified by the Board. 
(d)Board consultationThe Board shall seek expertise from fisheries experts from agencies, colleges, or universities as appropriate. 
(e)ChairpersonThe Board shall nominate and select a Chairperson from among the members of the Board. 
(f)CommitteesThe Board shall establish a standing science advisory committee to assist it in the development, collection, evaluation, and peer review of statistical, biological, economic, social, and other scientific information, and may establish additional standing or ad hoc committees as necessary. 
(g)CharterThe Board shall develop a written Charter that— 
(1)provides for the members of the Board described in subsection (b); 
(2)may be signed by a broad range of partners, to reflect a shared understanding of the purposes, intent, and governance framework of the Salmon Stronghold Partnership; and 
(3)includes— 
(A)the defining criteria for salmon strongholds; 
(B)the process for identifying salmon strongholds; and 
(C)the process for awarding salmon stronghold watershed grants under section 6, including— 
(i)the number of years for which such grants may be awarded; 
(ii)the process for renewing such grants; 
(iii)the eligibility requirements for such grants; 
(iv)the process by which eligible projects may be individually ranked in priority for such grants according to the magnitude and extent of their positive impacts on salmon abundance, productivity or diversity, or any combination thereof, that lead to increased viability for salmon populations; 
(v)reporting requirements for projects awarded such grants; and 
(vi)criteria for evaluating the success of projects awarded such grants. 
(h)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Board. 
5.Information and assessmentThe Administrator shall carry out specific information and assessment functions associated with salmon strongholds, in coordination with other regional salmon efforts, including— 
(1)triennial assessment of status and trends in salmon strongholds; 
(2)geographic information system and mapping support to facilitate conservation planning; 
(3)projections of climate change impacts on all habitats and life history stages of salmon; 
(4)development and application of models and other tools to identify the salmon conservation actions projected to have the greatest positive impacts on abundance, productivity, or diversity (or any combination thereof) within salmon strongholds; and 
(5)measurement of the effectiveness of Salmon Stronghold Partnership activities. 
6.Salmon stronghold watershed grants and technical assistance program 
(a)In generalThe Administrator, in consultation with the Director, shall establish a salmon stronghold watershed grants and technical assistance program, as described in this section. 
(b)PurposeThe purpose of the program shall be to support salmon stronghold protection and restoration activities, including— 
(1)to fund the administration of the Salmon Stronghold Partnership in carrying out the Charter; 
(2)to encourage cooperation among the entities represented on the Board, local authorities, and private entities to establish a network of salmon strongholds, and assist locally in specific actions that support the Salmon Stronghold Partnership; 
(3)to support entities represented on the Board— 
(A)to develop strategies focusing on the salmon conservation actions projected to have— 
(i)the greatest positive impacts on salmon abundance, productivity, or diversity, or any combination thereof, in salmon strongholds; and 
(ii)the greatest positive impacts on long-term salmon habitat and population viability in salmon strongholds; and 
(B)to provide financial assistance to the Salmon Stronghold Partnership to increase local economic opportunities and resources for actions or practices that provide long-term or permanent protection for and maintain key ecosystem services in salmon strongholds, including— 
(i)payments for ecosystem services; 
(ii)placement of conservation easements, including those described in 26 U.S.C. 170(h); and 
(iii)demonstration projects designed for specific salmon strongholds; 
(4)to maintain a forum to share best practices and approaches, employ consistent and comparable metrics, forecast and address climate impacts, and monitor, evaluate, and report regional status and trends of salmon ecosystems in coordination with related regional and State efforts; 
(5)to work cooperatively with existing salmon conservation programs in and across salmon strongholds to achieve the goals of the Salmon Stronghold Partnership on a regional scale; 
(6)to accelerate the implementation of recovery plans in salmon strongholds that have salmon populations listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); 
(7)to develop and make information available to the public pertaining to the Salmon Stronghold Partnership; and 
(8)to conduct education outreach to the public, in coordination with other programs, to encourage increased stewardship of salmon strongholds. 
(c)Administration 
(1)In generalProjects that will be carried out with assistance from the program shall be administered as follows: 
(A)Site-based projectsA project that will be carried out with assistance from the program within 1 State shall be selected as follows: 
(i)State projectsIf a State has a competitive grant process relating to salmon conservation in effect as of the date of enactment of this Act and has a proven record of implementing an efficient, cost-effective, and competitive grant program for salmon conservation or has a viable plan to provide accountability under the program— 
(I)the Administrator, in consultation with the Director, shall provide funds to the National Fish and Wildlife Foundation; 
(II)the National Fish and Wildlife Foundation shall, pursuant to a request by the State for funding under this section, provide program funds to the State for selected projects, as directed by the Board in accordance with paragraph (2); and 
(III)the State shall administer projects to be carried out in such State with the assistance of the program. 
(ii)National fish and wildlife foundation projectsIf a State does not meet the criteria described in clause (i)— 
(I)the Administrator, in consultation with the Director, shall provide funds to the National Fish and Wildlife Foundation; 
(II)the National Fish and Wildlife Foundation shall administer selected projects to be carried out in such State with the assistance of the program, as directed by the Board in accordance with paragraph (2). 
(B)Multisite and programmatic initiativesFor a project that will be carried out with assistance from the program in more than 1 State or that is a programmatic initiative that affects more than 1 State— 
(i)the Administrator, in consultation with the Director, shall provide funds to the National Fish and Wildlife Foundation; and 
(ii)the National Fish and Wildlife Foundation shall administer selected projects to be carried out with the assistance of the program, as directed by the Board in accordance with paragraph (2). 
(2)Project selection 
(A)In generalSubject to subsection (d), a project is eligible to receive assistance under the program if the project— 
(i)contributes to the conservation of salmon; 
(ii)meets the eligibility criteria set forth by the Board in its Charter under section 4(g); 
(iii)
(I)addresses a factor limiting or threatening to limit abundance, productivity, diversity, habitat quality, or other biological attributes important to sustaining viable salmon populations within a salmon stronghold; or 
(II)is a programmatic action that supports the Salmon Stronghold Partnership; 
(iv)addresses limiting factors to healthy ecosystem processes or sustainable fisheries management; 
(v)has the potential for conservation benefits and broadly applicable results; and 
(vi)meets the requirements for cost sharing described in paragraph (3). 
(B)Prioritization 
(i)In generalThe Board shall prioritize individual projects eligible for funding under the program in accordance with the process for such prioritization established in its Charter under section 4(g)— 
(I)not less often than once each fiscal year; and 
(II)following the solicitation of projects for funding with amounts available under this Act for the fiscal year. 
(ii)RevisionThe Board shall develop or revise, or both, the criteria necessary to prioritize projects eligible for funding under the program— 
(I)not less often than once each fiscal year; and 
(II)prior to the prioritization of projects to be funded with amounts available under this Act for that fiscal year. 
(3)Cost sharing 
(A)Federal share 
(i)Non-federal landFor any fiscal year, the Federal share of the cost of a project that receives assistance under the program and that is carried out on land that is not owned by the United States shall not exceed 50 percent of the total cost of the project. 
(ii)Federal landFor any fiscal year, the Federal share of the cost of a project that receives assistance under the program and that is carried out on land that is owned by the United States, including the acquisition of inholdings, may be up to 100 percent of the total cost of the project. 
(B)Non-federal share 
(i)In generalSubject to clause (ii), the non-Federal share of the cost of a project that receives assistance under the program may not be derived from Federal grant programs, but may include in-kind contributions. 
(ii)Bonneville power administrationAny amounts provided by the Bonneville Power Administration directly or through a grant to another entity used to carry out a project that receives assistance under the program shall be credited toward the non-Federal share of the cost of the project. 
(d)Administrative expensesOf the amount available to a State or the National Fish and Wildlife Foundation under the program for each fiscal year, such State and the National Fish and Wildlife Foundation shall not expend more than 5 percent of such amount for administrative and reporting expenses necessary to carry out this section. 
(e)Reports 
(1)Reports to states or NFWFEach person who receives assistance through a State or the National Fish and Wildlife Foundation under the program for a project shall provide periodic reports to the State or the National Fish and Wildlife Foundation, as appropriate, that include the information required by the State or the National Fish and Wildlife Foundation to evaluate the progress and success of the project. 
(2)Reports to the administrationNot less frequently than once every three years, each State that is provided program funds under subsection (c)(1)(A)(i) and the National Fish and Wildlife Foundation shall provide reports to the Administrator that include the information required by the Administrator to evaluate the implementation of the program. 
7.Interagency cooperationThe head of each Federal agency or department responsible for acquiring, managing, or disposing of Federal land that is within a salmon stronghold shall, to the extent consistent with the mission of the agency or department and existing law, cooperate with the Administrator and the Director to— 
(1)conserve the salmon stronghold; and 
(2)effectively coordinate and streamline Salmon Stronghold Partnership activities and delivery of overlapping, incentive-based programs that affect the salmon stronghold. 
8.International cooperation 
(a)Authority To cooperateThe Administrator and the Board may share status and trends data, innovative conservation strategies, conservation planning methodologies, and other information with North Pacific countries including Canada, Japan, Russia, and South Korea, and appropriate international entities, to promote salmon conservation and habitat. 
(b)Sense of CongressIt is the sense of Congress that the Administrator and the Board, or entities that are members of the Board, should and are encouraged to provide information to North Pacific countries including Canada, Japan, Russia, and South Korea, and appropriate international entities, to support the development of a network of salmon strongholds across the nations of the North Pacific. 
9.Conditions relating to salmon stronghold conservation projects 
(a)In generalNo land or interest in land, acquired in whole or in part by the Secretary of the Interior with Federal funds made available under this Act to carry out a salmon stronghold conservation project may be transferred to a State, other public agency, or other entity unless— 
(1)the Secretary of the Interior determines that the State, agency, or entity is committed to manage, in accordance with this Act and the purposes of this Act, the property being transferred; and 
(2)the deed or other instrument of transfer contains provisions for the reversion of the title to the property to the United States if the State, agency, or entity fails to manage the property in accordance with this Act and the purposes of this Act. 
(b)RequirementAny real property interest conveyed under this section shall be subject to such terms and conditions as will ensure, to the maximum extent practicable, that the interest will be administered in accordance with this Act and the purposes of this Act. 
10.Administrative provisions 
(a)Contracts, grants, and transfers of fundsIn carrying out this Act, the Secretary may— 
(1)consistent with a recommendation of the board and notwithstanding sections 6304 and 6305 of title 31, United States Code, and the Federal Financial Assistance Management Improvement Act of 1999 (31 U.S.C. 6101 note; Public Law 106–107), enter into cooperative agreements, contracts, and grants; 
(2)notwithstanding any other provision of law, apply for, accept, and use grants from any person to carry out the purposes of this Act; and 
(3)make funds available to any Federal agency to be used by the agency to award financial assistance for any salmon stronghold protection, restoration, or enhancement project that the Secretary determines to be consistent with this Act. 
(b)Donations 
(1)In generalThe Secretary may— 
(A)enter into an agreement with any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 to authorize the organization to carry out activities under this Act; and 
(B)accept donations of funds or services for use in carrying out this Act. 
(2)PropertyThe Secretary of the Interior may accept donations of property for use in carrying out this Act. 
(3)Use of donationsDonations accepted under this section— 
(A)shall be considered to be gifts or bequests to, or for the use of, the United States; and 
(B)may be used directly by the Secretary (or, in the case of donated property under paragraph (2), the Secretary of the Interior) or provided to other Federal agencies or departments through interagency agreements. 
(c)Interagency financingThe Secretary may participate in interagency financing, including receiving appropriated funds from other agencies or departments to carry out this Act. 
(d)StaffSubject to the availability of appropriations, the Administrator may hire such additional full-time employees as are necessary to carry out this Act. 
11.Acquisition of real property interests 
(a)Use of real propertyNo project that will result in the acquisition by the Secretary or the Secretary of the Interior of any land or interest in land, in whole or in part, may receive funds under this Act unless the project is consistent with the purposes of this Act. 
(b)Private property protectionNo Federal funds made available to carry out this Act may be used to acquire any real property or any interest in any real property without the written consent of the 1 or more owners of the property or interest in property. 
12.LimitationsNothing in this Act may be construed— 
(1)to create a reserved water right, express or implied, in the United States for any purpose, or affect the management or priority of water rights under State law; 
(2)to affect existing water rights under Federal or State law; 
(3)to affect any Federal or State law in existence on the date of enactment of this Act regarding water quality or water quantity; 
(4)to affect the authority, jurisdiction, or responsibility of any agency or department of the United States or of a State to manage, control, or regulate fish and resident wildlife under a Federal or State law or regulation; 
(5)to authorize the Secretary or the Secretary of the Interior to control or regulate hunting or fishing under State law; 
(6)to abrogate, abridge, affect, modify, supersede, or otherwise alter any right of a federally recognized Indian tribe under any applicable Federal or tribal law or regulation; or 
(7)to diminish or affect the ability of the Secretary or the Secretary of the Interior to join the adjudication of rights to the use of water pursuant to subsections (a), (b), or (c) of section 208 of the Department of Justice Appropriation Act, 1953 (43 U.S.C. 666). 
13.Reports to CongressNot less frequently than once every 3 years, the Administrator, in consultation with the Director, shall submit to Congress a report describing the activities carried out under this Act, including the recommendations of the Administrator, if any, for legislation relating to the Salmon Stronghold Partnership. 
14.Authorization of appropriations 
(a)Grants 
(1)In generalThere is authorized to be appropriated to each of the Administrator and Director, to be distributed or administered, or both, by the National Fish and Wildlife Foundation as a fiscal agent, to provide grants under the program $15,000,000 for each of fiscal years 2009 through 2013. 
(2)BoardThe National Fish and Wildlife Foundation shall, from the amount appropriated pursuant to the authorization in paragraph (1), make available sufficient funds to the Board to carry out its duties under this Act. 
(b)Technical assistanceFor each of fiscal years 2009 through 2013, there is authorized to be appropriated to the Administrator $300,000 to provide technical assistance under the program and to carry out section 5. 
(c)Availability of fundsAmounts appropriated pursuant to an authorization of appropriations in this section are authorized to remain available until expended. 
 
